Case 6:19-cv-02237-RBD-LRH Document 67 Filed 12/22/20 Page 1 of 4 PageID 4363




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


UNITED STATES OF AMERICA
and STATE OF FLORIDA ex rel.
OMNI HEALTHCARE, INC.,

              Plaintiffs

v.                                                 CASE NO: 6:19-cv-02237-RBD

HEALTH FIRST, INC.; HEALTH FIRST
MEDICAL GROUP, LLC; STEVEN JOHNSON;
JOSEPH FELKNER; DREW RECTOR;
LEONARD GRECUL; MARK MENDOLLA;
THOMAS SWAIN; STEVEN KARAS;
ENRIQUE POLANCO; JOSEPH McCLURE;
LEE SCHEINBART; SIMON VINARSKY;
MATTHEW GERRELL; AMIT BAROCHIA;
RICHARD SPRAWLS; ASISH DALAL;
JOHN BOMALASKI; GERMAINE BLAINE;
FIRAS MUWALLA; RITESH PATIL;
GRAINGER STEELE LANNEAU;
JAMES NEEL; and JEFFREY STALNAKER,

              Defendants.
                                                   /

DEFENDANTS’ MOTION FOR LEAVE TO FILE REPLY TO RELATOR’S RESPONSE
            IN OPPOSITION TO DEFENDANTS’ MOTIONS TO
               DISMISS SECOND AMENDED COMPLAINT

       Pursuant to Local Rule 3.01(c) and Section III.B of the December 14, 2020 Case

Management and Scheduling Order (ECF No. 63), Defendants Health First, Inc., Health First

Medical Group, LLC, together with the individual defendants, (collectively “Defendants”) move

for leave to file an omnibus Reply of up to ten pages on or before January 4, 2020, to Relator’s

Opposition to Defendants’ Motions to Dismiss Second Amended Complaint (“Opposition”). (ECF

No. 65) While Relator’s Opposition wholly ignores many of Defendants’ arguments, what the
Case 6:19-cv-02237-RBD-LRH Document 67 Filed 12/22/20 Page 2 of 4 PageID 4364




Opposition does address is misleading, in part, and incorrect, in part. Defendants respectfully

submit that good cause exists for the filing of a Reply to address these issues. Relator opposes this

motion.

                                   MEMORANDUM OF LAW

        Defendants seek leave to file one ten-page Reply to address issues newly raised in Relator’s

Opposition. First, the Reply will explain why the Opposition’s statement that Exhibit 1 to the

Second Amended Complaint (“SAC”) “includ[es] the referring entity’s name, referred-to-doctor’s

name, services dates, services provided, the billing entity, the amounts billed to Medicare, and the

amounts paid to the Defendants’ corporations by Medicare” is both a mischaracterization and

demonstrably incorrect. ECF No. 65 at 13 (emphasis added). Defendants have pointed out Exhibit

1 is silent as to any particular referral by any Cardiologist or Oncologist Defendant. See, e.g., ECF

No. 55 at 24-26; ECF No. 56 at 7-8, 9-10; ECF No. 57 at 6-8, 10-12. A Reply will help to make

clear that the referring entity’s name, billing entity and amounts paid to “Defendants’

corporations” are not, in fact, identified in Exhibit 1 either.

        Relatedly, a Reply will help to make clear that Relator misapprehends the Stark law and,

in doing so, mischaracterizes the import of the “data” in Exhibit 1. The Stark law only applies to

specific types of referrals by physicians who have a financial relationship with a hospital, and as

made clear by 42 C.F.R § 411.351, the definition of referral excludes “any designated health

services personally performed or provided by the referring physician.” Notwithstanding this basic

premise, Relators’ incorrectly characterizes the “data” in Exhibit 1 as reflecting referrals from the

Cardiologist and Oncologist Defendants when, in fact, the exhibit simply purports to reflect

services “rendered” by them, i.e., “rendering NPI name.”




                                                   2
Case 6:19-cv-02237-RBD-LRH Document 67 Filed 12/22/20 Page 3 of 4 PageID 4365




       Second, the Opposition suggests that a relaxed Rule 9(b) standard should apply to the SAC.

ECF No. 65 at 6, 17-18. A Reply will explain that binding Eleventh Circuit law, including United

States ex rel. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1314 n. 25 (11th Cir. 2002),

prohibits application of the relaxed Rule 9(b) standard that Relator seeks.

       Third, the Opposition mischaracterizes United States ex rel Walker v. R&F Props. Of Lake

Cty, Inc., 433 F.3d 1349 (11th Cir. 2005), and its application to the SAC. ECF No. 65 at 5, 9. A

Reply will address why Walker does not support the SAC’s survival; in fact, it supports dismissal.

        For the above reasons, Defendants respectfully request that the Court grant them leave to

file an omnibus Reply of up ten pages. In the event the Court is inclined to grant a Reply,

Defendants request that they receive through and including January 4, 2021, to do so due to the

need for various defense counsel to coordinate over the holiday to file a single omnibus Reply on

behalf of 26 defendants.

                               RULE 3.01(g) CERTIFICATION

       Marcos E. Hasbun, counsel for Health First, Inc. and Health First Medical Group, LLC,

conferred telephonically with Dave Scher, Omni Healthcare, Inc.’s counsel, on December 21,

2020, who advised that Relator opposes this motion.

 Dated: December 22, 2020                            Respectfully submitted,

 /s/ Robert D. W. Landon, III                         /s/ Marcos E. Hasbun
 Robert D. W. Landon, III                             Marcos E. Hasbun
 (Florida Bar No. 961272)                             Fla. Bar No. 0145270
 Christina Ceballos-Levy                              mhasbun@zuckerman.com
 (Florida Bar No. 0411965)                            ZUCKERMAN SPAEDER LLP
 KENNY NACHWALTER, P.A.                               101 E. Kennedy Blvd.
 Four Seasons Tower                                   Suite 1200
 1441 Brickell Avenue, Suite 1100                     Tampa, FL 33602
 Miami, FL 33131                                      Tel: (813) 221-1010
 (305) 373-1000                                       Fax: (813) 223-7961

                                                      Robert T. Rhoad*


                                                 3
Case 6:19-cv-02237-RBD-LRH Document 67 Filed 12/22/20 Page 4 of 4 PageID 4366




 rlandon@knpa.com                                 District of Columbia Bar No.456535
 ccl@knpa.com                                     Andy Liu*
                                                  District of Columbia Bar No. 454986
                                                  NICHOLS LIU LLP
 Attorneys for Defendants Amit Barochia, M.D.;    700 Sixth St. NW
 Germaine Blaine, M.D.; John Bomalaski, M.D.;     Suite 430
 Ashish Dalal, M.D.; Grainger Steele Lanneau,     Washington, D.C. 20001
 Jr., M.D.; Firas Muwalla, M.D.; Joseph           Tel: (202) 846-9800
 McClure, M.D.; James Neel, M.D.; Ritesh Patil,   Fax: (202) 379-9150
 M.D.; Lee Scheinbart, M.D.; Richard Sprawls,
 M.D.; and Simon Vinarsky, M.D.                   *Admitted pro hac vice

                                                  Attorneys for Defendants Health First, Inc.
                                                  and Health First Medical Group, LLC

 /s/ James H. Fallace__________               /s/ Ryan K. Stumphauzer
 JAMES H. FALLACE                             Ryan K. Stumphauzer
 Florida Bar No.: 569909                      Florida Bar No. 0012176
 jim@fallacelarkinlaw.com                     Jacqueline DerOvanesian
 ANDREW J. WILLIAMS                           Florida Bar No. 125662
 Florida Bar No.: 48817                       Stumphauzer Foslid Sloman Ross & Kolaya,
 drew@fallacelarkinlaw.com                    PLLC
 Fallace & Larkin, L.C.                       Two South Biscayne Boulevard
 1900 Hickory Street, Suite A                 Suite 1600
 Melbourne, FL 32901                          Miami, FL 33131
                                              Telephone: (305) 614-1400
 Counsel for Defendants, Leonard Grecul, Mark Facsimile: (305) 614-1425
 Mendolla, Thomas Swain, Steven Karas, and rstumphauzer@sfslaw.com
 Enrique Polanco                              jderovanesian@sfslaw.com

                                                  Attorneys for the Steven Johnson, Joseph
                                                  Felkner, Drew Rector, Jeffrey Stalnaker,
                                                  and Matthew Gerrell




                                             4
